Citation Nr: 1523231	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a bimalleolar fracture of the left ankle with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1997 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  That file contains VA medical records dated from October 2009 to December 2012; however, these records were already considered by the RO.  The remaining documents in the Virtual VA file, as well as the records in the Veterans Benefits Management System (VBMS), are either duplicative or irrelevant to the issue on appeal.  
  
The issues of entitlement to service connection for a knee disorder, a back disorder, and a foot disorder were raised by the Veteran, as he testified at his March 2015 hearing that his service-connected left ankle disorder has caused foot, back, and knee problems.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran was afforded a VA examination in connection with his left ankle claim in July 2012, and an addendum opinion was obtained in November 2014 to address flare-ups of the disorder.  However, the Veteran's hearing testimony has suggested that his symptoms may be worsening.  A review of the Veteran's VA medical records also show that the Veteran had an appointment in November 2012 at which time range of motion testing appears to demonstrate possible worsening.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left ankle disability.  

The Board also notes that the claims file does not include any relevant VA medical records dated since 2012.  The Veteran testified that he received his current treatment through VA.  Therefore, any outstanding, relevant VA medical records should be secured.

In addition, although the Veteran testified that he has been treated for his left ankle disorder through VA, review of his VA records shows that he may have also been treated for his left ankle disorder at the emergency room of his local private hospital, as well as by a private physical therapist.  Thus, the AOJ should attempt to obtain any outstanding treatment records.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left ankle, to include any private hospitals and private physical therapists.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since 2012.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected residuals of a bimalleolar fracture of the left ankle with degenerative joint disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected left ankle disability.  In particular, he or she should provide the range of motion in degrees and indicate whether there is any form of ankylosis.  He or she should also state whether there is any malunion of os caclis or astragalus or an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


